Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghezel-Ayagh (2008/0187789) in view of Ollier et al WO2016116450.
Ghezel-Ayagh teaches a turbo compressor group (30), comprising a compressor (16), feeding under pressure said combustion chamber (18) 20through one or more injection ducts (5), and a turbine (21), receiving the flue gases from a discharge duct, compressor (16) and turbine (21) being keyed on the same axis (13), wherein a generator (31) of electrical power, in turn, is keyed;  25a fuel cell (2), fed by the exhaust gases through the turbine (21) and by an oxidizing agent, implementing an electrochemical process for the generation of additional electrical power (see figure 1, [0021] – [0027], [0035] – [0039]).  Ollier et al teaches a combustion chamber implemented by means of an elongated cylindrical container developing along a longitudinal axis, having an inlet end, a discharge end with at least a discharge duct and internal cylindrical walls, wherein: at the inlet end one or more injection ducts are provided for inserting a combustion agent, a fuel and/or a mixture thereof, arranged perpendicularly to the longitudinal axis, wherein at least the injection of the combustion agent takes place and Ghezel-Ayagh as taught by Ollier et al in order to accelerate combustion.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI H HUYNH whose telephone number is (571)272-4844. The examiner can normally be reached Monday - Friday 8:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HAI H HUYNH/           Primary Examiner, Art Unit 3747